           Case 1:19-cr-00425-DLF Document 1 Filed 12/19/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                   Holding a Criminal Term

                           Grand Jury Sworn in on December 6, 2019

 UNITED STATES OF AMERICA                              CRIMINAL NO.:

                v.                                     Grand Jury Original

 ROY GEORGE VARKEY,                                    18 U.S.C. § 201(b)(1)(A) (Bribery)

                Defendant.                             18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.
                                                       § 2461(c) (Criminal Forfeiture)


                                         INDICTMENT

       The Grand Jury charges that:

                                      General Allegations

       At all times material to this Indictment:

1.     Defendant ROY GEORGE VARKEY (“GEORGE”) resided in Kuwait City, Kuwait.

2.     GEORGE served as the Chief Executive Officer and General Manager of Government

Contractor 1, a company with offices in Kuwait City, Kuwait; Doha, Qatar; and Kochi, India.

3.     Government Agency 1 is a component of the U.S. Department of Defense (“DOD”) based

in Virginia.

4.     Unit 1 of Government Agency 1 is responsible for the disposal of excess DOD personal

property, foreign excess personal property, scrap, hazardous waste, and property requiring

demilitarization. Unit 1 maintains offices on Camp Arifjan and Camp Buehring, U.S. Army

installations in Kuwait.




                                                   1
          Case 1:19-cr-00425-DLF Document 1 Filed 12/19/19 Page 2 of 6



5.     Materials designated for disposition by Unit 1 were sent from U.S. military installations

around the Middle East to Camp Arifjan and Camp Buehring for demilitarization. Unit 1 engaged

local contractors, including Government Contractor 1, to remove the demilitarized materials.

6.     On or about May 10, 2019, Unit 1 awarded a “scrap sales contract” to Government

Contractor 1 (the “Contract”). Under the terms of the Contract, Government Contractor 1 was

allowed to remove no less than 7 million pounds of demilitarized materials from Camp Arifjan

and Camp Buehring between approximately July 1, 2019 and December 31, 2019. Government

Contractor 1 was entitled to keep whatever value it could derive on the open market from the

demilitarized materials, which ensured that the Contract was of substantial value to Government

Contractor 1.

7.     Public Official 1 was a Sales Contracting Officer employed by Unit 1 of Government

Agency 1 and deployed to Camp Arifjan from approximately early 2019 to approximately

December 11, 2019.

8.     Management of the Contract was within the scope of Public Official 1’s official duties on

behalf of Government Agency 1. Public Official 1 was designated a “point of contact” for

Government Contractor 1 under the terms of the Contract. Public Official 1 was responsible for

overseeing Government Contractor 1’s performance on the Contract, which included issuing work

orders to Government Contractor 1, aiding Government Contractor 1 personnel in accessing the

U.S. installations, escorting Government Contractor 1 personnel while on the U.S. installations,

being present during the removal of scrap materials, and directing the loading of scrap materials

onto Government Contractor 1’s vehicles.

9.     As set forth below, GEORGE offered and paid money to Public Official 1 in exchange for

(a) Public Official 1’s assistance in allowing Government Contractor 1 preferential access to scrap



                                                2
           Case 1:19-cr-00425-DLF Document 1 Filed 12/19/19 Page 3 of 6



materials on U.S. installations in Kuwait, which would include allowing Government Contractor

1 to remove items including construction cranes and generators not designated for removal and/or

prior to their demilitarization; (b) assistance in extending the Contract; and (c) assistance in

steering additional Government Agency 1 contracts to Government Contractor 1.

10.    Between on or about August 31, 2019 and on or about December 8, 2019, GEORGE

offered a total of approximately $15,000 to Public Official 1 in at least five installments.

11.    In addition to making several smaller cash payments to Public Official 1, on or about

October 20, 2019, GEORGE promised to pay $100,000 to Public Official 1 if Government

Contractor 1 was awarded an extension of the Contract, or a follow-on contract, by Government

Agency 1. As the first installment of the promise $100,000, on or about November 6, 2019,

GEORGE wired approximately $2,020 to a bank account in the United States.

12.    To conceal his efforts to influence Public Official 1, GEORGE directed Public Official 1

not to disclose the fact or nature of their relationship and requested that their meetings occur at

Public Official 1’s residence or elsewhere outside of Camp Arifjan.


                                         COUNT ONE
                                   Bribery of a Public Official
                                (18 U.S.C. §§ 201(b)(1)(A) and 2)

13.    Paragraphs 1 through 12 of the General Allegations section of this Indictment are alleged

and incorporated by reference as if set out in full.

14.    Beginning on or about August 31, 2019 and continuing through on or about December 8,

2019, out of the jurisdiction of any particular State or district, Defendant GEORGE corruptly

gave, offered, and promised something of value to Public Official 1, a public official, with intent

to influence official acts as opportunities arose; that is, Defendant GEORGE corruptly offered

Public Official 1 regular cash payments in exchange for allowing Government Contractor 1


                                                  3
           Case 1:19-cr-00425-DLF Document 1 Filed 12/19/19 Page 4 of 6



preferential access to scrap materials and for aiding Government Contractor 1 in extending the

Contract and obtaining future U.S. Government contracts.

       All in violation of Title 18, United States Code, Sections 201(b)(1)(A) and 2.

                                         COUNT TWO
                                   Bribery of a Public Official
                                (18 U.S.C. §§ 201(b)(1)(A) and 2)

15.    Paragraphs 1 through 12 of the General Allegations section of this Indictment are alleged

and incorporated by reference as if set out in full.

16.    On or about October 20, 2019, out of the jurisdiction of any particular State or district,

Defendant GEORGE corruptly gave, offered, and promised something of value to Public Official

1, a public official, with intent to influence an official act; that is, Defendant GEORGE corruptly

offered Public Official 1 a $100,000 cash payment in exchange for authorizing or influencing the

authorization of an extension of the Contract or directing a future contract to Government

Contractor 1.

       All in violation of Title 18, United States Code, Sections 201(b)(1)(A) and 2.

                                FORFEITURE ALLEGATION
                         (18 U.S.C. § 981(a)(1)(C); 28 U.S.C. § 2461(c))

17.    The General Allegations and the allegations of Counts 1 through 2 are alleged and

incorporated fully herein by reference for the purpose of alleging forfeiture to the United States of

America of certain property in which Defendant GEORGE has an interest.

18.    Upon conviction of the offense alleged in Counts 1 through 2 of this Indictment, Defendant

GEORGE shall forfeit to the United States any property, real or personal, which constitutes or is

derived from proceeds traceable to the commission of the offense, pursuant to Title 18, United

States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).




                                                  4
           Case 1:19-cr-00425-DLF Document 1 Filed 12/19/19 Page 5 of 6



19.    The property subject to forfeiture includes, but is not limited to, the value of the Contract

to Government Contractor 1.

20.    If any of the property described above, as a result of any act or omission of Defendant

GEORGE:

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred, sold to, or deposited with a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without

                   difficulty,

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to

seek forfeiture of any other property of the defendant, up to the value of the above forfeitable

property, and in addition, to require the defendant to return any such property to the jurisdiction

of the Court for seizure and forfeiture.

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), as incorporated by Title

28, United States Code, Section 2461(c), and the procedures set forth in Title 21, United States

Code, Section 853.




                                                 5
          Case 1:19-cr-00425-DLF Document 1 Filed 12/19/19 Page 6 of 6



                                                A TRUE BILL


                                                Foreperson

ROBERT A. ZINK
Chief, Fraud Section
Criminal Division
United States Department of Justice


By:    ___________________________
       Michael P. McCarthy
       Trial Attorney, Fraud Section




                                       6
